Title: To Benjamin Franklin from Robert Rogers, 4 May 1770
From: Rogers, Robert
To: Franklin, Benjamin


During the French and Indian War Robert Rogers and his Rangers had become a byword on both sides of the Atlantic. They had raised more havoc and killed more of the enemy, Franklin wrote in 1759, than all the British regulars had. After the war Rogers fell on bad times. In the autumn of 1764 Franklin, it is said, offered to recommend him to the government; Rogers accepted the offer and came to London to seek advancement. In 1765 he secured the command of Michilimackinac, and returned to take up his new post. While there he wrote a long report, dated May 27, 1767, in which he surveyed the resources of the region for lucrative trade with the Indians and concluded that Michilimackinac should be made into a separate government. In 1768 he was arrested at the fort, court-martialed in Montreal for treasonable dealings with the French, and acquitted. He returned to London in the following year, harried by his creditors, and bombarded the government with petitions and memorials for a variety of projects, among them the old plan for a province of Michilimackinac. Franklin was only one of the many friends and acquaintances whom he tried to enlist in his campaign. There is no indication that he succeeded; two years later he was committed to the Fleet Prison for debt.
 
Sir
4th of May 1770
The following is an Estimate and account of the Peltry and Firr Trade in the District of Michilimakinac made from many Years carefull Observation whilst I commanded in that Country.
As I have another Copy desire you will make any Use of this that you think proper. I am Sir with the Greatest Respect Your most Obedient Humble Servant
Robert Rogers
To Doctr. Frankland
